Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Claim Status
Applicant’s amendment filed 12/17/2020 does not contain any claim amendments.
Claims 1-81 are pending and currently under examination.

Election/Restriction
Applicant's election with traverse of group II in the reply filed on 11/30/2018 was acknowledged, and that upon reconsideration the restriction requirement was withdrawn. 

Priority
This application filed 4/27/2016 makes no claim for priority but is the parent of PCT/US17/29725 filed 4/26/2017.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim analysis
In prosecution the claims were amended to be directed to a method some of the steps performed as a computer implemented method where two operands with a specific operation are received and evaluated, and based on the evaluation provided to a factory for assembly of the operands/parts.  With the amendments, the sequence parts are provided in more detail in what they represent such as sequence operand represents a plurality of nucleotide sequence parts, and that the sequences are assembled and introduced into a plurality of host cells. The guidance of the specification for the term ‘operations’ encompassed by the claim that are analyzed are related to expression or general functionality of the sequence construct being requested.  The assessment is user defined and it would be specific to the intended use of the resulting construct (for examples promoters that are tissue specific, codons that are optimized for the target use,…).   Dependent claims like claim 2 was been amended to recite that subsets of the engineered cells are assayed and further modifications are made.  
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored executed on a system comprising a computing device, and in view of claim 2 for providing a sequence construct in cells for testing.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of receiving information about operands and accessing the needed operation with respect to the final construct provided to the factory.   The claim requires a broadly claimed executing an  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, while it is noted that the process is to be performed by a system, the portion for the analysis and orders of the method could be practiced on paper and in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the independent claims as amended provide for an additional element where a plurality of nucleotide sequences are generated and transformed into a plurality of host cells to provide engineered cells with various phenotypes based on the constructs created/ordered for further processing and testing (claim 2).  As amended, the new limitations are found to be consistent with the judicial exception and a found to be a practical application of the judicial exception as broadly set forth.
Accordingly, the claims are found to be patent eligible.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/8/2021, 4/29/2021 and 12/17/202 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the IDS contains written opinions and NPLs from foreign offices.  Though the claims under review for the opinions are not provided, upon review of the reference noted as D1 (US application 15/144734, US Patent 10083276), it is acknowledged that the systems 

Conclusion
Claims 1-81 are allowed. 
In prosecution, the closest art of record noted was the teachings of Beal et al., Wilson et al., Platt et al. and Bilitchenko et al.  Beal et al. discloses a computer-implemented method for generating an assembly plan to control production of nucleotide sequences by a gene manufacturing system and for the production of constructs with possible phenotypic consequences, however the references of record fail to provide for all the limitations of the claims as amended for example the first and second level sequence operands and operations.  Further, as amended, the claims require producing engineered host cells with a plurality of phenotypes; which are further assayed and modified as set forth in claim 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631